Citation Nr: 0600195	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-31 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for service-
connected left fibula fracture residuals, status post 
excision of synostosis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

The veteran served on active duty from December 1966 to 
November 1969.
Service in Vietnam is indicated by the evidence of record.

Service connection for left fibula fracture residuals was 
granted in a February 1877 VA rating decision.

In an August 2003 rating decision, the RO denied the 
veteran's claim for an increased disability rating for his 
service-connected left fibula fracture residuals, rated as 20 
percent disabling.  The veteran indicated disagreement with 
that decision and, after being issued a statement of the 
case, perfected his appeal by submitting a substantive appeal 
(VA Form 9) in August 2004.

A personal hearing was held before the undersigned Veterans 
law Judge at the RO in September 2005.  A transcript of that 
hearing has been associated with the veteran's VA claims 
file.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required of him.

Matters not on appeal

In an October 2004 rating action, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 50 percent disability rating.  
An increased rating was denied for service-connected diabetes 
mellitus.  To the Board's knowledge, the veteran has not 
disagreed with those decisions.  Those matters are therefore 
not in appellate status and will be addressed no further 
herein. 


REMAND

The veteran seeks entitlement to a disability rating in 
excess of the currently assigned 20 percent for his left 
fibula fracture residuals.


Following review of the evidence, the Board has determined 
that additional development of the record is necessary prior 
to further consideration of the veteran's claim for an 
increased rating for his service-connected left fibula 
fracture residuals.

The veteran was most recently accorded an examination for 
this disability, for VA rating purposes, in July 2003.  The 
Board notes that medical evidence dated subsequent to July 
2003, and in particular a report of VA treatment accorded the 
veteran in May 2004, indicates that the veteran's disability 
may be more severe than was indicated on VA examination.  The 
May 2004 treatment record shows that there was tenderness on 
palpation; no such impairment was indicated in July 2003.  In 
addition, the May 2004 treatment record shows that the 
veteran was to begin taking nonsteroidal anti-inflammatories 
as an initial, "conservative" management approach.  Because 
the service-connected disability may have become worse 
recently, another VA examination is required.  See Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist 
includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse].
 
Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2005); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2005); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

The report of the July 2003examination does not set forth 
information as to internal subluxation or lateral instability 
of the veteran's left knee, or as to impairment resulting 
from a post-operative left ankle scar, sufficient to 
determine whether compensation can be separately awarded 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (with regard to 
left knee impairment) and/or under 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 through 7805 (with regard to the left 
ankle scar). 

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request that the veteran furnish the 
names and addresses of all medical care providers who 
have accorded him treatment for left lower extremity 
disability since May 2004.  If necessary, VA should 
obtain duly executed authorization for the release of 
private medical records.  Any such medical records so 
obtained should be associated with the veteran's VA 
claims folder.

2.  The veteran should be then accorded a VA examination 
in order to ascertain all current residuals and 
impairment resulting from the veteran's left fibula 
fracture, and the severity thereof.  In particular, the 
examiner is requested to identify all ranges of motion, 
in degrees, of all affected joints, along with any 
ligament damage as would be manifested by subluxation or 
instability.  The examiner should also, if possible, 
distinguish between left lower extremity impairment 
resulting from the in-service left fibula fracture, and 
any left leg disability due to any other pathology, to 
include but not necessarily limited to diabetes 
mellitus.  In addition, the examiner is to describe all 
scars that can be considered residuals of the left 
fibula fracture, to include but not limited to scars due 
to surgical procedures.  Any and all scars should be 
described in terms of whether they are unstable, painful 
on examination, or otherwise limit function of the 
affected body part. The veteran's claims file is to be 
furnished to the examiner.  The report of the 
examination should be associated with the veteran's VA 
claims folder.

3.  Following completion of the above development, the 
RO should review the veteran's claim and determine 
whether increased compensation can now be awarded for 
the veteran's service-connected left fibula fracture 
residuals.  In so doing, the RO should consider all 
pertinent diagnostic criteria, and if appropriate award 
additional compensation separate and distinct from that 
awarded for left fibula impairment, pursuant to Esteban.  
If, following such review, the decision remains adverse 
to the veteran, he and his representative should be 
furnished with a supplemental statement of the case, and 
with the appropriate period of time within which to 
respond thereto.  The case should then be returned to 
the Board for further consideration, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

